Title: To John Adams from Cotton Tufts, 18 September 1790
From: Tufts, Cotton
To: Adams, John



Weymouth Sept  18. 1790
Dear Sr

Accounts have been exhibited to me by several depy Sheriffs for service of Writs committed to them by you while in the practice of Law. I have found myself embarrassed with respect to the payment of them to being fully acquainted with your Mode of transacting Business with them. I have found it necessary to examine Your Writ Execution and Account Books; in Some Cases where the minutes in them rendered it probable that you charged & received the Service and that neither you nor the Plaintiff had accounted for the Service I have paid it—but least I should make blunders I wish you to give me some Directions relative to the Payment of such Accounts
I find in your Accts. a Ballance of £20. or more Standing against Thos. Boylstone Esq. If it is due, would it not be best to render  in the Accts. to Mr. Gill—There is also a Ballance of  £15.5.2 against Simon Joy of this Town (lately due). I have presented the Acct. to his admrs who informd me that he has a receipt of £12 or 14£ but could not then ascertain  the Sum being from Home.  I have examind the Writ Book and find the following Entries
Viz. “Jany. 6t 1771. John Adams vs. Simon Nehemiah, David & William Joy.  Writ & Servce 8/6 recd.—8/6 Agrd—”“Jany 6t. 1774. John Adams vs. Simon Joy & Als. Bond. 9/4  servce. recd. 16/ Cost and £ l2.10.l in Part of the Bond for which I gave a loose Recipt Jany 4. 1774—“The abovementd. is formed from an Account begun in 1770 & continued to 1773 —no Credit is given therein And as an action was brought against Simon Joy & Sons on bond in 1771 Jany 6t. and the Account was then open I suppose the Receipt mentioned by the Admrs must undoubtedly be the receipt you havegave Jany 4. 1774 Acct. of the Bond and that the Account is still due—
whether I am right in my idea of the business you can best determine—But as the Sum in Question is worth attending to youll be pleased to give me Such Information as You may think necessary for the proper Settlement of the Acct.
I enclosed in my last Letter to Mrs. Adams a List of your public Securities—
Be so good as to write to me upon the Matters abovementioned by the first Oppy. I wish you an agreable Scituation at Philadelphia, but at the same time cannot but sympathize with you on the Misfortune of removing from so de1ightful a Spot as that you have lately occupied. I sometimes think that had you been less conversant with Removers you would enjoyed a less Share of Health, However those which you have undergone, must have been attended with great fatigue Trouble and expence—Be pleased to present my affectionate Regards to Mrs. Adams & Family.
I am with Sincere Respect / Yours
Cotton Tufts

Octobr 21.This day recd. yrs of the 10th Inst. & shall comply with Your Request—